Opinion by
Mr. Justice Stewart,
After a trial in which defendant had accorded to him every privilege which an accused has a right to demand or expect, the appellant was convicted of murder in the first degree. The record is practically free from exceptions, and none are here brought for review except a general one to the charge of the court. The several assignments of error show to what severe analysis and scrutiny this charge, evidently intended to be full, fair and impartial, has been subjected to at the hands of able and zealous counsel. Separate discussion of each is unnecessary. In the argument on appellant’s behalf several propositions have been submitted which include them all, and in disposing of these every assignment will have been considered.
The fact of killing was not denied; nor was there any dispute as to the circumstances attending the immediate commission of the act. The victim was a young woman about thirty years of age. She was shot and killed by the prisoner on the evening of October 14, 1907, at about six o’clock, on a public street in the city of Philadelphia, while returning home from the place of her employment, in company with two of her female friends. The prisoner a half hour before had gone to the shop where she worked, and inquired whether she was still there. In company with two companions of his own, he overtook these girls while on their way, and advancing upon his victim discharged a pistol at her head, with no other effect, however, "than to throw her from her feet upon the ground. Instantly he was over her, and while she was there prostrate, fired the shot which quickly terminated her life. To the officer who made the arrest, arid within a few minutes after the occurrence, he said he shot the girl because he wanted some money from her with which to pay a doctor; that he had been going with her for a long time but that she had refused to go with him any more; that he was suffering *501from a painful disorder, and that his friends were ridiculing him on account of the girl denying him her company. The evidence discloses nothing else as to the motive which prompted the act. The only defense set up was general insanity. It was not pretended that the appellant in taking the life of his victim was under the control or influence of illusion or hallucination. What is known as partial insanity was therefore not in the case. The whole defense rested on general unsoundness of mind. Whether this condition can be urged as a sufficient defense against an accusation of crime, depends upon the extent and degree of the unsoundness. Any variation, however slight, from normal conditions, implies unsoundness in some degree; and ordinarily when one is said to be unsound mentally, the expression indicates nothing as to the extent or degree of the variation. There is, however, nothing uncertain or indeterminate in these words when they are used to denote the mental unsoundness which exempts from legal responsibility for what otherwise would be felonious and therefore criminal homicide. The words used in this connection have a fixed and definite meaning; they denote a mind, so far devoid of understanding that it is unable to distinguish between right and wrong, and is therefore without freedom of moral action. However unsound in mind a man may be generally, it is only when he has lost utterly his power of moral perception that he ceases to be responsible in the eye of the law. Therefore it is that whenever insanity is set up as a defense to an accusation of crime, it becomes the duty of the trial judge to clearly define to the jury what kind or degree of insanity absolves, to the end that they may intelligently understand the real point at issue, and weigh with discriminating judgment the evidence submitted to them. And this is what the learned trial judge did in this case in very full and careful instructions. When about to review the testimony of the defendant’s witnesses, he found occasion to remind the jury' of the distinction he had directed them to observe in determining the question of the defendant’s legal responsibility, and what was said in this connection is made the subject of earnest complaint. Very many witnesses, testifying in defendant’s behalf — some forty in all — impressive not only in numbers, *502but in intelligence and character as well, testified to defendant’s general unsoundness of mind, each giving some peculiarities of conduct which led to the conclusion expressed. Among these were several alienists, who testified to like effect, but resting their conclusions largely, however, upon personal examination of the defendant subsequent to his arrest. Excepting these latter, the witnesses were neighbors and acquaintances who had had opportunity, much or little as the case might be, to observe the conduct and behavior of defendant for varying periods. Each and all expressed the opinion that defendant was of unsound mind; but it was the fewest number, not more than three or four as we count them, who attempted to define or indicate the degree of unsoundness. In the exception referred to, the witnesses having expressed the opinion from what they had observed that defendant was insane, were asked, by one side or the other, whether they regarded him as so far deprived of reason and understanding that he could not have comprehended the moral character of the act of which he was accused. Apart from these, however, so far as the lay witnesses were concerned, the defendant’s case rested on their general concurrence that defendant was simply of unsound mind, and the facts given in support of this conclusion. The reference made by the trial judge to the testimony, and which is complained of, was as follows: “Before speaking of their testimony (defendant’s witnesses), I would also say to you that the question here is not —Was this prisoner of unsound mind? or, if you choose to put it so — Was he insane? That, gentlemen of the jury, is not the question.” Later on in the charge this occurs, and in the assignment it is coupled and associated with the expression above quoted, — “The question is not whether he is eccentric or peculiar, or what these people call unsound, but the test is as I have stated to you and as so stated you must-apply it to this case.” These extracts are from very widely separated parts of the charge, and the incompleteness of each is apparent; yet each standing by itself can easily be vindicated. It is a. test, however, to which no charge should in fairness be subjected. . As we have already said, general unsoundness of mind, unaccompanied with loss of power to distinguish the moral element in an act, *503is no defense in law where crime is charged. Evidence of general unsoundness is admissible of course, for it is only when the whole mental condition of the accused is exhibited that the extent or degree of the insanity can be determined. The test comes not upon offers of evidence, but when the jury is in possession of the whole case, and the real issue is to be determined by them. All the evidence is for their consideration, but its importance is to be judged by the light it reflects upon the one question of the accused’s legal responsibility for his actions. Therefore, when the judge said to the jury that the question they were deciding was not whether the prisoner was of unsound mind or insane, he was strictly within the law. What they were to determine was a question of legal accountability; and since this could exist even where there was unsoundness, the statement of the court was not only entirely correct, but, in view of the character of the testimony he was about to review, it was none too direct or positive; for however correct defendant’s witnesses were in the opinions expressed that defendant was a man of unsound mind, it is manifest from the facts given by each in support of such inference, with the few exceptions, that the unsoundness they were considering was not that which in law exculpates. The instruction did not suggest to the jury that they might disregard the facts testified to by these witnesses, nor indeed the opinions expressed by them; but it did point them to the one standard required by law, to the disregard of any different standard that may have been in the minds of the witnesses. It is complained that it minimized the value of the testimony of defendant’s witnesses; indeed, that it practically nullified it, especially when considered along with this latter expression: “The question is not whether defendant is eccentric or peculiar, or what these people call insane.” Conceding that such was the effect, the fault lay not with the instruction, but with the evidence. The complaint, however, greatly exaggerates the effect. The instruction, as the jury must have understood it, required a consideration of all the evidence. It did unquestionably impair the force of opinions and conclusions where the witnesses spoke of a general unsoundness of mind; but it left every fact on which these opinions *504were based, for the consideration of the jury in connection with the one issue they were trying. If the instructions complained of be allowed their true setting, their absolute fairness and correctness will be all the more apparent. The remark that the question was not whether the defendant was of unsound mind, or insane, was, as we have said, preliminary to a review of the defense; and it was immediately followed, beginning with the very next sentence, by this very clear direction: “The question which you will have to determine is — Was his mind so affected by disease as to make him irresponsible according to the standard set down by the law? .... In order to excuse the prisoner o.n the ground of insanity it must be shown — and of course the burden of proof is upon him — by fairly preponderating evidence, that at the time when he committed the act his mind was so affected by disease that he did not know the nature and consequence of his act. Or if he did know the nature and consequence of it, that he did not know that it was wrong and would be punished by law, or that he was so impelled by an insane impulse that he had no power whatever of resisting. That is the legal standard, gentlemen, and you will see that it is a very different standard from the mere general impression that a man is of unsound mind. If the prisoner knew the nature and quality of his act, if he knew that his act was wrong and if he knew what he was doing at the time, he is responsible under the law.” The. other remark complained of — “What these people (defendant’s witnesses) call unsound” — occurs in this instruction: “It is incumbent upon the defense I say to satisfy you that the prisoner did not know the nature and quality of his act, that he did not know that his act was wrong in the sense that it would be punished by law, or that he had not the will to resist, that his mind from disease was so clouded and weakened that he was unable to control his actions, and did not know what he was doing or had no power to resist the impulse to do it. That, gentlemen, as I have said to you several times, is the test of a man’s responsibility in the law. The question is not whether he is eccentric or peculiar or what these people call unsound, but the test is as I have stated to you and as so stated you must apply it to this case.”
*505These instructions were not only correct, but the peculiar facts of this case required that they should be no less explicit and direct than the learned judge made them. Two alienists, of highest distinction in their profession, were called by the defense. Both expressed the opinion, founded upon examination made after defendant’s arrest, that he was of unsound mind. Here again, in reviewing this testimony, the trial judge directed the jury to apply the same test. “ Does the testimony of these two physicians (after quoting parts), in conjunction with the testimony of the lay witnesses, establish that the prisoner when he shot this girl did not know what he was doing, and did not know right from wrong? In other words, does it establish such a state of insanity as the law recognizes as an excuse for crime? It is here urged that the defense was prejudiced by the reference made by the court in this connection to the specific question addressed to each of these witnesses, as to whether defendant understood and comprehended what he was doing when he shot his victim, and the answers made thereto, inasmuch as the question was thus limited to a comprehension of the physical act itself, and had no regard to perception of moral quality. The contention was that this was a misleading interpretation of the testimony, and imposed on the defense the burden of showing a greater degree of mental unsoundness than the law required, since one may so far comprehend his act as to know that a pistol shot may kill, and yet be so insane as not to be legally accountable for firing it. But this, to say the least, is hypercritical. By iteration and reiteration the learned judge had in express terms instructed the jury what was meant by comprehension of the nature and quality of the act, and that the prisoner was only responsible under the law in case they found “that he knew the nature and quality of his act; knew that the act was wrong, and knew what he was doing at the time.” The jury must have understood that all these elements were included in the question addressed to the witnesses. The witnesses themselves certainly so understood the question, and their answers were sufficient, if there were nothing else, to avoid misapprehension by the jury.
There is quite as little merit in the exception taken to the *506judge’s failure to instruct on the question here sought to be raised on defendant’s intoxication. We agree, that had there been any evidence that at the time of the shooting the defendant was intoxicated from drink, it would have been the duty of the court, even without being so requested, to direct the jury’s attention to this matter in passing upon the degree of defendant’s guilt, if found to be legally responsible for his act; but there was no such evidence. So too with respect to the complaint that in several instances in speaking of the burden resting upon the defendant, in connection with the defense of insanity, the court said the burden was upon him to establish the fact. In an earlier part of the charge the jury had been distinctly told that all that was required of the defendant in this regard was to establish such fact by a preponderance of evidence. This instruction was entirely adequate to an understanding by the jury of the measure of proof to be observed.
The remaining assignments simply question the general fairness and impartiality of the charge. We have given them all careful consideration. In the presentation of the evidence on the one side and the other, the charge, as we read it, is characterized by the utmost fairness. Specific reference to each item of testimony is never required; here it was impracticable in view of the fact that the evidence for the defense alone covers nearly 200 pages of the record. Doubtless some of this, which defendant’s counsel thinks important, escaped special reference; but this is something not always to be avoided, and in this case it suggests neither unfairness in purpose or effect. It is certainly true that the charge was full and comprehensive to a degree which must have served to recall to the minds of the jury the evidence pertinent to the main questions in the case. A review of the whole case discloses no error, and leaves us in no doubt whatever that the defendant had a fair and impartial trial, with every right accorded him. That he is a proper object of pity because of his enfeebled mental power, however caused, whether by development of hereditary taint or his own evil courses, or both combined, must be admitted; but that he fully understood the nature of the act he was committing in taking the life of his victim; and that he was conscious of the *507moral and legal guilt he was incurring, and the dread penalty he faced, was the finding of the jury under careful and correct instructions, and after patient and intelligent deliberation. We see nothing in the case that would justify us in disturbing that finding.
Judgment affirmed, and record remitted for' the purpose of execution according to law.